LeBLANC, J.
(dissenting). The judgment in the lower court was one of non-suit, based on insufficiency of evidence to properly identify the property claimed by the plaintiff. The majority opinion of this court holds that the evidence does not show possession in either party nor “does it indicate that the land in question is covered by the title set out in the answer of the defendant.” This the defendant was not called on to do, but the plaintiff had to, as it is almost too elementary to have to be stated here, that, in a petitory action, the plaintiff must recover on the strength of his own title, and not on the weakness of that of his adversary.
The decision of this court as it now stands is in effect a judgment on the face of the papers based on admissions made in articles 6 and 7 of the defendant’s answer. There was no rule for judgment on the pleadings in the lower court, nor was that issue presented before this court either in oral argument or in brief. Conceding, however, that it is proper for the court to consider the question, I am of the opinion that these so-called admissions do not have the effect given to them in the majority opinion. They are admissions of fact, alleged by the plaintiff that the defendant sold dirt from the land claimed to the Texas & Pacific Railway Company, and that the railway company removed the dirt, but, in each, it is specifically denied that the plaintiff had any interest therein.
I am unable to agree that, by his pleading in these articles of his answer, the defendant has admitted title in plaintiff to the property sought to be recovered by him, and I therefore respectfully dissent.